Exhibit 10.1

Cost Plus, Inc. – Fiscal 2006 Management Incentive Plan

Introduction

The purpose of the Fiscal 2006 Management Incentive Plan (the “Plan”) is to
reward for performance by focusing Cost Plus management on (i) profitable growth
of the business; (ii) retention and recruitment of top management talent; and
(iii) key functional goals for selected managers with a clear relationship to
business results.

Administration of the Plan

The Compensation Committee (the Committee) will approve or disapprove final
disposition of all matters pertaining to the administration of the Plan.

The Chief Executive Officer (CEO) has the responsibility to administer the Plan.
The CEO will be responsible for reviewing and approving the functional goals for
participants that have them. The CEO will recommend, for Committee approval,
changes to the Company financial performance goal(s) within thirty days of the
beginning of a new fiscal year (“Plan Period”).

Plan Participants.

The officers of the company (Vice President and higher) are eligible to
participate in this Plan.

Plan Performance Measures

Performance measures are established at the start of the Plan period. To assist
in determining actual levels of accomplishment on each performance measure,
three levels of performance are identified:

 

  •   Threshold – the level below which no compensation will be awarded on a
particular performance measure.

 

  •   Target – the budgeted or expected level of performance. It is anticipated
that goals at this level will contain some ‘stretch’.

 

  •   Outstanding – truly superior performance that exceeds the expected level.

The Plan uses financial and individual functional performance measures, as
appropriate, for each eligible position. The financial goals are comparable
store sales, return on invested capital and operating profit levels. The
definitions of these measures and the goal levels are recommended by the CEO and
approved by the Committee.



--------------------------------------------------------------------------------

Individual functional goals when used state the employee’s most important goal(s
)to be accomplished during the Plan year. Individual goals have the following
characteristics:

 

  •   Are objective and measurable

 

  •   Relate to company goals

 

  •   Deal with strategic issues within a department or functional area

 

  •   May be related to the accomplishment of milestones on a long-term project.

The award related to each level of performance is recommended by the CEO and
approved by the Committee. For individual performance measures the goal
performance levels must be approved by the CEO.

Target Awards

Target awards are expressed as a percentage of base salary and vary by position
level ranging up to 100% of base salary. Performance exceeding the target
performance measures may result in awards exceeding 100% of base salary, but not
to exceed 200% of base salary. Awards will be paid within three months of the
end of the fiscal year.

Amendment or Termination of the Plan

The Committee may terminate, amend or modify this Plan at any time.

Other Considerations

Right of Assignment – no right or interest in the Plan is assignable or
transferable, or subject to any lien, directly, by operation of law, or
otherwise, including levy, garnishment, attachment, pledge, or bankruptcy.

Right of Employment – participation under this Plan does not guarantee any right
to continued employment; management reserves the right to dismiss participants.
Participation in any one Plan period does not guarantee the participant the
right to participation in any subsequent Plan period.

Withholding for Taxes – Cost Plus has the right to deduct from all awards under
this Plan any taxes required by law to be withheld with respect to such
payments.